          Case 1:19-cr-00808-VEC Document 249 Filed 07/27/21 Page 1 of 1


                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
 -------------------------------------------------------------- X            DOC #:
 UNITED STATES OF AMERICA                                       :            DATE FILED: 7/27/2021
                                                                :
                 -against-                                      :
                                                                :
 FALIKOU KONE,                                                  :            19-CR-808 (VEC)
 SYLVAIN GNAHORE                                                :
                                                                :                 ORDER
                                              Defendants. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 27, 2021, Mr. Kone appeared for a bail hearing;

        IT IS HEREBY ORDERED THAT:

        1. For the reasons stated at the hearing, Mr. Kone’s motion to modify his release

             conditions is DENIED.

        2. Mr. Kone’s pretrial motions are due August 13, 2021. The Government’s opposition

             is due September 10, 2021. Mr. Kone’s reply is due September 17, 2021. All other

             deadlines as to Mr. Kone remain the same.

        3. Messrs. Kone and Gnahore must appear for a status conference on August 9, 2021 at

             11:00 a.m. by dialing 888-363-4749 using the access code 3121171 and the security

             code 0808. The parties should be prepared to discuss their availability to commence

             trial in the fourth quarter of 2021. Any recording or rebroadcasting of the hearing is

             prohibited.



SO ORDERED.
                                                                    ________________________
Date: July 27, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge
